Case 19-13386-amc         Doc 49     Filed 06/22/20 Entered 06/22/20 13:20:04               Desc Main
                                     Document Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     IN RE:                        )
                                   ) BANKRUPTCY NO. 19-13386-jkf
     RHONDA B JONES AND ANTHONY    )
     CLINTON JONES,                ) CHAPTER 13
                                   )
          Debtors,                 )
     U.S. BANK TRUST NATIONAL )
     ASSOCIATION AS TRUSTEE OF THE )
     CABANA SERIES III TRUST,      )
                                   ) Docket No. ___________
          Movant,                  )
     v.                            )
                                   )
     RHONDA B JONES AND ANTHONY    )
     CLINTON JONES and SCOTT F.    )
     WATERMAN,                     )
                                   )
          Respondents.

                        CONSENT ORDER/STIPULATION AGREEMENT

                              22nd day of __________,
          AND NOW, this _________              June       2020, upon the Motion of U.S. Bank Trust
National Association as Trustee of the Cabana Series III Trust (“Movant”) to approve Consent
Order/Stipulation Agreement with regard to a secured debt that Movant holds against real property
located at 1231 Robbins Street, Philadelphia, PA 19111 (the “Real Property”) evidenced by claim no. 17-
1, it is hereby agreed as follows:

         Rhonda B Jones and Anthony Clinton Jones (hereafter “Debtors”) acknowledges and agrees
that the following monthly post-petition mortgage payments are due as follows:

       Payments 11/1/2019- 6/1/2019 ($604.74 each)              $ 4,837.92
       Less Funds on Hand                                       $ (-612.20)
       TOTAL (“ARREARS”)                                        $ 4,225.72


       1. Debtors shall have 30 days from the date of this Order to file an Amended Chapter 13 Plan
          that provides for payment in full of the Arrears outlined herein. The Debtors shall also
          continue to make regular monthly payments of $604.74, beginning with the July 2020
          payment. In the event the regular monthly payment changes for any reason, then the amount
          due pursuant to this paragraph shall be adjusted accordingly. Thereafter, the Debtors agree to
          continue making the regular monthly mortgage payment.
Case 19-13386-amc          Doc 49      Filed 06/22/20 Entered 06/22/20 13:20:04                  Desc Main
                                       Document Page 2 of 2


        2. Debtors shall send all payments due directly to Movant at the address below:


                                  U.S. Bank Trust, National Association
                                 As Trustee of the Cabana Series III Trust
                                        c/o BSI Financial Services
                                    1425 Greenway Drive, Suite 400
                                           Irving, Texas 75038

         3. In the event Debtors fail to make any of the payments set forth hereinabove (or real
estate taxes and/or hazard insurance on the Real Property when due) on or before their due dates, Movant
and/or Movant’s counsel may give Debtors and Debtors’ counsel notice of this default. If Debtors do not
cure the default within ten (10) days of receipt of notice, Movant may file a Certification of Default with
the Court, and request an Order, with a copy to Debtor and Debtor’s counsel, granting Movant immediate
relief from the bankruptcy stay with regard to the Real Property.

        4. Thes failure by the Movant, at any time, to file a Certification of Default upon default
by the Debtor shall not be construed, nor shall such failure act, as a waiver of any of Movant’s rights
hereunder.

         5. Upon issuance of the aforesaid Order granting Movant immediate relief from stay, the parties
hereto further agree that the Movant may proceed in state court to exercise all rights and remedies
available to it as a mortgagee and creditor under state and federal law including, but not limited to, the
initiation or and or continuation of foreclosure and execution proceedings against the Real Property
through sheriff’s sale and ejectment thereafter.

         6. In the event Debtors convert to a bankruptcy under Chapter 7 of the Bankruptcy Code
then Debtor shall pay all pre-petition arrears and post-petition arrears within ten (10) days from the date
that the case is converted. If Debtor fails to make payments in accordance with this paragraph then
Movant, through counsel, may file a certification setting forth said default and the Movant shall be
granted immediate relief from the bankruptcy stay with regard to the Real Property.




                                                  BY THE COURT:



                                                  HONORABLE JEAN K. FITZSIMON
                 th
Agreed to this 15 day of June, 2020               U.S. Bankruptcy Judge

 /s/ Michael C. Mazack                                  /s/ Georgette Miller
 JMichael C. Mazack Esq. PA ID 205742                   Georgette Miller
 Lynch Law Group                                        Margolis Edelstein
 Cranberry Professional Park                            100 Century Parkway, Suite 200
 501 Smith Drive, Suite 3                               Mount Laurel, NJ 08054
 Cranebrry Township, PA 16066                           Phone: (856) 323-1100
 Phone: (724) 776-8000                                  Email: mlee@margolisedelstein.com
 Email: mmazack@lynchlaw-group.com
